William J. Began, J.
This is a motion by the defendant-petitioner for a writ of error coram nobis to vacate a conviction had against him under the above-numbered indictment. The motion is based upon the allegation that the defendant-petitioner was not adequately represented by counsel upon the trial of the indictment herein.
The defendant-petitioner was indicted by the Brie County Grand Jury on May 29, 1958 for a robbery in the first degree. The indictment was moved for trial November 12, 1958 before Honorable Jacob A. Latona, Brie County Judge. On November 15,1958 the jury returned a verdict finding the defendant guilty of robbery in the first degree.
*496On December 4, 1958, Honorable Jacob A. Latoeta sentenced the defendant-petitioner as a second felony offender for a term of 15 to 30 years in Attica State Prison. On April 27, 1960 the Appellate Division, Fourth Department, entered its judgment unanimously, affirming this judgment of conviction (10 A D 2d 905).
The defendant-petitioner now argues that his attorney was not properly prepared for trial, and that as a result he did not receive a fair and just trial. It is the opinion of this court that the defendant-petitioner could have rejected the appearance of his counsel at any time. In fact it appears from the moving papers that the defendant-petitioner consented to the appearance of this particular counsel. Likewise the appeal to the Appellate Division was handled by the same counsel and any questions concerning the quality of his reputation could have been raised at that time. This court will follow the reasoning in People v. Brown (7 N Y 2d 359, 361) where it was held “ Coram nobis may not be availed of to remedy counsel’s negligence or error of judgment. It would be folly indeed for the court to sit and hear disappointed prisoners try their former lawyers on charges of incompetent representation. ’ ’ The motion is denied in its entirety.